Citation Nr: 1143560	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-26 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.  

2.  Entitlement to service connection for a right ankle disability, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, as well as secondary to service-connected bilateral hallux valgus and bunion formations.  

3.  Entitlement to service connection for a left ankle disability, to include as due to a qualifying chronic disability under 38 C.F.R § 3.317, as well as secondary to service-connected bilateral hallux valgus and bunion formations.  

4.  Entitlement to service connection for a right knee disability, to include due to a qualifying chronic disability under 38 C.F.R. § 3.317, as well as secondary to service-connected bilateral hallux valgus and bunion formations.  

5.  Entitlement to service connection for a left knee disability, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, as well as secondary to service-connected bilateral hallux valgus and bunion formations.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Army from March 1990 to August 1996 and from July 2005 to July 2006, including service in the Southwest Asia theater of operations from December 1990 to May 1991.  He also had additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2007 RO rating decisions.  The April 2007 RO decision, in pertinent part, denied service connection for a left elbow disability on a de novo basis; although this issue was previously denied, given the additional service treatment records the Board agrees with the de novo consideration.  The RO also denied service connection for right and left ankle disabilities.  

In August 2011, the Veteran testified at a Travel Board hearing at the RO.  

The issues of entitlement to service connection for a right ankle disability, a left ankle disability, a right knee disability, and for a left knee disability, all to include as secondary to service-connected bilateral hallux valgus and bunion formations, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At his August 2011 hearing before the Board, the Veteran withdrew his appeal concerning the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left elbow disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left elbow disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  In August 2008, the Veteran submitted a VA Form 9 perfecting his appeal as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left elbow disability.  At his August 2011 hearing before the Board, the Veteran stated that he was withdrawing his appeal as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left elbow disability.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the Veteran has withdrawn his appeal as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left elbow disability, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue.  Accordingly, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left elbow disability is dismissed.  


ORDER

The appeal concerning the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left elbow disability is dismissed.  


REMAND

The other issues on appeal are entitlement to service connection for a right ankle disability, a left ankle disability, a right knee disability and for a left knee disability, all to include due to a qualifying chronic disability under 38 C.F.R. § 3.317, as well as secondary to service-connected bilateral hallux valgus and bunion formations.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran is service-connected for bilateral hallux valgus and bunion formations.  He is also service-connected for a low back disability; impingement syndrome of the left shoulder; a left wrist disability; a right hip disability; a left hip disability; ilioinguinal nerve impingement; and for epididymitis.  The Veteran essentially contends that he has right ankle, left ankle, right knee, and left knee disabilities that are related to his periods of service.  The Veteran specifically maintains that he began having problems with both ankles and both knees during his second period of active duty from July 2005 to July 2006, and that those problems have continued to persist since that time.  He also reports that he had soreness in his right and left ankles during his first period of active duty from March 1990 to August 1996.  

Additionally, the Board notes that in a May 2008 statement, the Veteran reported that his physician told him that his bilateral ankle and knee disabilities were related to his service-connected bilateral hallux valgus and bunion formations.  

The Veteran is competent to report that he had right and left ankle and right and left knee symptoms in service; continuous right and left ankle and right and left knee symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As noted above, the Veteran had verified active duty in the Army from March 1990 to August 1996 and from July 2005 to July 2006.  He also had additional service in the Army Reserve.  The DD Form 214 for the Veteran's first period of active duty from March 1990 to August 1996 indicates that he had five months and four days of prior active service, and one year, six months, and nineteen days of prior inactive service.  He also served in Southwest Asia during the Persian Gulf War from December 1990 to May 1991.  The DD Form 214 for the Veteran's second period of active duty from July 2005 to July 2006 indicates that he had six years, ten months, and one day of prior active service, and six years, five months, and twenty days of prior inactive service.  Additionally, the Board notes that Notices of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances that are of record show that the Veteran had 64 training days in both 2007 and 2008, respectively.  

The Board observes that the actual dates of the Veteran's additional periods of service in the Army Reserve and the Army National Guard, to include any periods of active duty for training and inactive duty training, have not been verified.  Additionally, the Veteran's service treatment records appear to be incomplete.  There are no service treatment reports of record for any periods of active duty for training or inactive duty for training subsequent to July 2006.  Further, the Board notes that there has been no attempt to obtain the Veteran's service personnel records.  Therefore, an attempt should be made to verify the Veteran's periods of active duty, active duty for training, and inactive duty training with the Army and Army Reserve, to obtain any additionally available service medical records, and to obtain the Veteran's service personnel records.  

Additionally, the Board observes, as noted above, that the DD Form 214 for the Veteran's first period of active duty from March 1990 to August 1996 indicates that he served in Southwest Asia during the Persian Gulf War from December 1990 to May 1991.  Although he has not asserted service connection based on his service in the Persian Gulf, courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

In this regard, the Board notes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  To date, the Veteran's claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The available service treatment records for the Veteran's first period of active duty from March 1990 to August 1996 show that he was treated for a possible left ankle problem and that he complained of occasional bilateral knee pain.  An August 1992 treatment entry noted that the Veteran reported that he had left ankle pain for three and a half weeks.  The assessment was left ankle pain/overuse syndrome.  An August 1994 entry indicated that the Veteran was seen for a left foot injury that occurred one day earlier.  It was noted that an X-ray showed an old avulsion fracture of the lateral tarsal bone with no new fracture.  The assessment was degenerative joint disease with pain in the (left) foot.  On a medical history form at the time of the May 1996 separation examination, the Veteran checked that he had swollen or painful joints; arthritis, rheumatism, or bursitis; and bone, joint, or other deformities.  He also checked that he did not have a trick or locked knee.  The Veteran reported that he had occasional knee pain.  He did not refer to any right or left ankle problems.  There was no information provided by the reviewing examiner.  The May 1996 objective separation examination report included a notation that the Veteran's lower extremities were normal.  It was also noted that the Veteran had no significant or interval history.  The Veteran's service treatment records also show that he was treated for various right and left foot problems, including hallux valgus and bunions, on multiple occasions.  

The service treatment records for the Veteran's second period of service from July 2005 to July 2006 show that he was treated for right and left ankle and right and left knee complaints on several occasions.  A June 2006 treatment report noted that the Veteran complained of joint pain that would come and go.  He indicated that his joint pain had worsened in the previous few days.  He complained of arthralgias, including joint pain in both knees and ankles.  The examiner reported that the Veteran had tenderness on palpation of both ankles and that the appearance of both ankles was normal.  The examiner indicated that the Veteran also had tenderness on palpation of both knees and that the appearance of both knees was normal.  The assessment was joint pain, localized in more than one joint.  

Another June 2006 treatment report indicated that the Veteran was seen for a follow-up regarding his joint pain.  It was noted that he complained of arthralgias, including joint pain in both knees and ankles.  The examiner indicated that both ankles and both knees appeared normal.  The assessment was joint pain, localized in more than one joint.  On a medical history form at the time of a June 2006 examination, the Veteran reported that he had been treated for pain in his joints, including in his ankles and his knees.  He also reported that he had frequent pain in his ankles and knees, as well as in other joints.  The reviewing examiner indicated that the Veteran had bilateral ankle and knee pain that was not constant, but was very frequent.  

Post service VA treatment records show that the Veteran was treated for right and left ankle and right and left knee problems.  

For example, an August 2006 VA treatment entry noted that the Veteran reported that he had been experiencing pain in areas, including his ankles and knees.  The Veteran also referred to a past foot injury.  The assessment was degenerative joint disease.  There was no specific reference to X-rays at that time.  

A December 2006 VA treatment entry indicated that the Veteran was seen for multiple joint pains.  He reported that pretty much all of his joints were painful.  It was noted that he was unable to report whether his capacity had been limited.  The examiner reported that X-rays were normal.  The assessment was diffuse musculoskeletal with an unremarkable examination.  

An April 2007 VA spine examination report noted that the Veteran's claims folder was reviewed.  It was noted that the Veteran's problems included a bilateral ankle condition.  There was no specific reference to any knee problems.  The Veteran reported that both of his ankles felt sore for three weeks in 1992 during his period of service.  He indicated that he sought medical care, that he rested his ankles, and that the soreness resolved with no recurrence of the problem.  The examiner indicated that in 2005 or 2006 the Veteran developed pain in his ankles when running more extensively than usual while on active duty.  It was noted that his major complaint was stiffness rather than pain and that such would occur after sitting for a prolonged time, as well as in the morning.  The Veteran reported that he would have some relief from stretching and "popping" his ankles.  He remarked that the stiffness was present for 50 percent of each day with minimal pain.  It was reported that there was no weakness, swelling, heat, redness, instability, locking, fatiguing, or lack of endurance.  The Veteran indicated that he had no history of ankle sprains, fractures, or subluxation and that he did not use wraps or a cane, etc.  He stated that medications had been ineffective.  

The diagnoses included no pathology found for a bilateral ankle condition.  The diagnoses did not include any right knee or left knee disabilities.  The examiner indicated that the Veteran's VA medical records had X-rays documented regarding his left and right ankle and that they were read as negative.  The examiner reported that inflammatory arthritis lab work did change the diagnoses.  

The Board observes that X-rays were apparently not performed at the time of the April 2007 VA spine examination.  Additionally, the examination did not specifically refer to any right or left knee complaints (although the examiner did perform an examination on the Veteran's knees).  Further, the Board notes that the examiner did not address the etiology of the Veteran's claimed right and left ankle problems in light of the provisions of 38 C.F.R § 3.317.  

The Board also observes that a subsequent May 2008 VA treatment entry noted that the Veteran complained of diffuse musculoskeletal pain, more or less symmetrically, including in the knees and medial ankles.  The assessment was diffuse musculoskeletal pains, structural, from pes planus.  The Board notes that the Veteran is not specifically service-connected for pes planus, but that he is service-connected for bilateral hallux valgus and bunion formations.  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection for a right ankle, left ankle, right knee, and left knee disabilities, all to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, as well as secondary to service-connected bilateral hallux valgus and bunion formations.  Such an examination should be accomplished on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to verify the dates of all the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army, or Army Reserve.  Also request that a search be conducted for all service treatment records pertaining to the Veteran, to include during his Army Reserve service.  The Veteran's service personnel records should be obtained as well.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  The RO should provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

3.  The RO should also notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of his right ankle, left ankle, right knee, and left knee problems during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence. 

4.  Ask the Veteran to identify all medical providers who have treated him for right and left ankle, as well as right and left knee, problems since May 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since May 2008 should be obtained.  

5.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed right ankle disability, left ankle disability, right knee disability and left knee disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must discuss any reports of a continuity of symptoms since service and indicate whether it is at least as likely as not that any right ankle, left ankle, right knee, and left knee pain can be attributed to a known clinical diagnosis.  

If the examiner attributes any right ankle, left ankle, right knee, or left knee pain to a known clinical diagnosis, the examiner must state whether it is at least as likely as not that any such condition is related to or had its onset in service.  The examiner should then opine as to whether the Veteran's service-connected bilateral hallux valgus and bunion formations aggravated (permanently worsened beyond the natural progression) any diagnosed right and left ankle disabilities and right and left knee disabilities, and if so, the extent to which they are aggravated.  The examiner should acknowledge and discuss the Veteran's report that his right and left ankle disabilities and right and left knee disabilities first manifested during his periods of active duty in the Army from March 1990 to August 1996 and from July 2005 to July 2006.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding an examination was found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

6.  Thereafter, review the Veteran's claims for entitlement to service connection for a right ankle disability, a left ankle disability, a right knee disability, and for a left knee disability, all to include as due to a qualifying disability under 38 C.F.R. § 3.317, as well as secondary to his service-connected bilateral hallux valgus and bunion formations.  If the claims are denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


